Citation Nr: 1534539	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-38 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Chapman




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1950 to July 1952.  This matter is before the Board of Veterans' Affairs (Board) on appeal from an April 2009 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  This case is now in the jurisdiction of the Atlanta, Georgia RO.  In October 2014, a Travel Board hearing was scheduled at the Veteran's request; he failed to report.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  In December 2014, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In December 2014, the Board remanded the matter of service connection for a low back disability for the AOJ to secure updated treatment records and arrange for an orthopedic examination to obtain a medical opinion regarding the nature and likely etiology of the Veteran's low back disability.  On February 2015 VA examination, the examiner found that the Veteran's current degenerative arthritis of the spine was less likely than not related to service because his service treatment records were silent for treatment, complaint, or evaluation regarding the back and because he reported having low back pain postservice while working as a bricklayer.  The examiner also noted that the Veteran began seeking treatment for his back many years after his discharge from service.  The examiner acknowledged the lay statement from the Veteran's brother indicating that the Veteran had low back pain in the 1950s due to an injury in service, but stated that such statement was not corroborated by the record. 

Regarding the examiner's suggestion that the Veteran's low back disability is more likely related to his postservice occupation as a bricklayer, the Board notes that the examiner did not explain why that is so other than cite to a lack of evidence in the Veteran's service treatment records.  Notably, among the records received following the Board's remand is a January 2003 VA treatment record noting that the Veteran injured his back when he was stationed in Germany and was told that he had crushed one of the lumbar vertebral bodies.  The record notes that the Veteran has had pain since the injury for the past 50 years and provides a diagnosis of lumbar spine degenerative joint disease... "with old injury to L3 vertebra, with old injury to L2/3 vertebra, with spinal stenosis."  This record suggests that the very nature of the back pathology found may be corroborative of the accounts relating the disability to injury in service.  As the record also notes a history of back pain since service it is in that manner also corroborative of the Veteran's brother's statement indicating that he began complaining about his back in the 1950s and that the back problems were due to an injury in service.  A remand to secure a medical opinion that reflects consideration of all evidence in the  record is necessary

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of all outstanding and updated to the present records of evaluations and or treatment the Veteran has received for back disability.  He must cooperate in this matter by identifying any private providers of such evaluation and/or treatment and submitting releases for VA to secure any private records identified.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist (who had not previously evaluated him) to secure an opinion as to whether the Veteran's current low back disability may be related to his service/an injury therein.  The Veteran's entire record must be reviewed by the consulting physician.  In particular the examiner should note the lay statement by the Veteran's brother; if it is rejected as not credible the examiner must cite to the factual data on which any such conclusion is based.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each low back disability entity found.  

(b) Please identify the likely etiology for each low back disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) it is related to the Veteran's service, to include as due to an injury therein?  The rationale for this opinion  should include the following:

(i) Discussion of the lay evidence of continuity submitted in support of the Veteran's claim.

(ii) Discussion of the January 2003 treatment that notes pathology related to an old injury.  The examiner should specifically indicated whether there is anything in the clinical findings/diagnostic studies noted that places onset of a current diagnosed low back disability entity in (or proximate to) service.

(iii)  If the Veteran's low back disability is deemed to be unrelated to service/injury therein, the examiner should identify the etiology considered more likely, and cite the factual data in the record that support such conclusion.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.	

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

